DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 7, 2021 is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 10, filed July 27, 2021, with respect to the title have been fully considered and are persuasive.  The objection of April 28, 2021 has been withdrawn. 
Applicant's arguments filed July 27, 2021 have been fully considered but they are not persuasive. 	Regarding Claim 1, applicant argues that 1st and 2nd of Lee do not each have an electrode connecting portion 175.  However, since the language is defined as a portion, 1st and 2nd can reasonable contain a portion 175 in the 2nd direction as shown in the updated rejection below.  
Regarding Claim 14, applicant amends to now recite where the first pad regions and second pad regions are adjacent to one another in the second direction and that Fig. 58 used in the rejection does not appear to disclose this.  However, Fig. 58 is merely a cross-sectional view of the device of Lee and Lee reasonably discloses pad regions in the second direction as described in the updated rejection below.	Applicant’s arguments, see page 15, filed July 27, 2021, with respect to Claim 2 have been fully considered and are persuasive.  The rejection of April 28, 2021 has been withdrawn. 

10, filed July 27, 2021, with respect to 5 have been fully considered and are persuasive.  The rejection of April 28, 2021 has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0137216).
	Claim 1, Lee discloses (Annotated Fig. 1 below and Figs. 2-3) a three-dimensional semiconductor memory device, comprising: 	a substrate (100, substrate, Para [0065]) including a cell array region (I, cell region, Para [0066]) and a connection region (II, extension region, Para [0066]); and	first (1st, structure of 170s, gate lines, Para [0065]) and second electrode structures (2nd, structure of 170s, gate lines, Para [0065]), each comprising first and second electrodes (1st and 2nd comprise electrodes 170a-g) alternatingly and vertically stacked on the substrate (170a-g are alternately and vertically stacked on 100), 	wherein in each of the first and second electrode structures (1st and 2nd), each of the first and second electrodes comprises: 	a plurality of electrode portions provided on the cell array region (portions of plurality of 170a-g provided in I, hereinafter “portion”) to extend in a first direction (portion extends in 3RD Direction) and to be spaced apart from each other in a second direction (plurality of 170a-g are spaced apart from 2ND direction) perpendicular to the first direction (2ND Direction perpendicular to 3RD Direction); 	an electrode connecting portion (175a-e, first connecting portion, Para [0087], each 1st and 2nd have a portion of respective 175a-e) provided on the connection region to extend in the second direction (175a-e provided in right II to extend in 2ND Direction, Para [0087] – [0088]) and to horizontally connect the electrode portions to each other (175 connects 170 portions in 2ND Direction to one another); and 	at least one protrusion provided on the connection region to extend from the electrode connecting portion in the first direction (portion of 170s that extends from 175s in 3RD Direction toward right II, hereinafter “protrusion”), 	wherein, each of the first and second electrode structures has a first stair-step structure extending in the first direction (1st and 2nd each have a stair-step structure in left II extending in 3RD Direction) and a second stair-step structure on the connection region (each 1st and 2nd has stair-step structure in right II),  wherein the second stair-step structure is adjacent to the first stair-step structure in the second direction (2nd is adjacent 1st in 2ND Direction).	Lee does not explicitly disclose wherein the protrusions of the first electrodes exposed by the second electrodes serve as first pad regions defining the first stair-step structure, and the protrusions of the second electrodes exposed by the first electrodes serve as second pad regions defining the second stair- step structure,.	However, Lee discloses (Fig. 58) forming pad regions (unlabeled, regions of 270b-g where 400 is connected, hereinafter “pad”) in the portions of electrodes exposed from upper electrodes (i.e. pad of gate line 270b is formed on a portion exposed from 270c).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the word line contacts to the gate lines as they are necessary structures for providing 
    PNG
    media_image1.png
    879
    837
    media_image1.png
    Greyscale
	Claim 3, Lee discloses (see Annotated Fig. 1 above and Figs. 2-3) the device of claim 1, wherein the first electrode structure is disposed to be spaced apart from the second electrode structure in the second direction (1st is spaced apart from 2nd in 2ND Direction), and the first stair-step structure of the first electrode structure is adjacent to the first stair-step structure of the second electrode structure in the second direction (step-stair structure of 1st is adjacent step-stair structure of 2nd).	Claim 4, Lee discloses (see Annotated Fig. 1 above and Figs. 2-3) the device of claim 1, wherein each of the first and second stair-step structures has a thickness decreasing in a stepwise manner in the 1st and 2nd decrease in stepwise manner in 3RD Direction).	Claim 8, Lee discloses (see Annotated Fig. 1 above and Figs. 2-3) the device of claim 1, further comprising: first contact plugs coupled to the first pad regions, respectively; and second contact plugs coupled to the second pad regions, respectively (Fig. 58, each pad has 400, word line contacts coupled to it, Para [0254]).	Claim 9, Lee discloses (see Annotated Fig. 1 above and Figs. 2-3) the device of claim 8, wherein each of the electrode portions has a first width in the second direction (portion has width in 2ND Direction, hereinafter “width”), andIn re: Chang-Sup Lee et al.Application No. 16/837,169Filed: April 1, 2020 Page 4 of 8a distance between the first and second contact plugs adjacent to each other in the second direction is greater than the first width (distance between adjacent 400s of Fig. 58 in 2ND Direction would be greater than width).	Claim 10, Lee discloses (see Annotated Fig. 1 above and Figs. 2-3) the device of claim 8, wherein the connection region comprises first and second connection regions spaced apart from each other with the cell array region interposed therebetween (II region has left II region and right II region with I region in between as shown in Fig. 1) and , 	the first and second stair-step structures of the first and second electrode structures are provided on the first and second connection regions, respectively (step-stair structures are provided and left II and right II region respectively), 	the first contact plugs connected to the first electrodes of the first and second electrode structures are provided on the first connection region, and the second contact plugs connected to the second electrodes of the first and second electrode structures are provided on the second connection region (Fig. 58 first and second 400s are connected respective electrodes in regions labeled IIa and IIb).	Claim 11, Lee discloses (see Annotated Fig. 1 above and Figs. 2-3) the device of claim 8, wherein the connection region comprises first and second connection regions spaced apart from each other with the cell array region interposed therebetween (II region has left II region and right II region with I region II and right II region respectively),	the first and second contact plugs coupled to the first and second electrodes of the first electrode structure are provided on the first connection region (Fig. 58, 400s provided on IIb region), 	the first and second contact plugs coupled to the first and second electrodes of the second electrode structure are provided on the second connection region (Fig. 58, 400s provided on IIa region).	Claim 12, Lee discloses (see Annotated Fig. 1 above and Figs. 2-3) the device of claim 8, further comprising, 	first interconnection lines (Fig. 58, 410d/410b, word line wirings, Para [0255]) coupled to the first contact plugs, respectively (410d/410b coupled to 400d/400b respectively); and 	second interconnection lines (Fig. 58, 410a/410c, word line wirings, Para [0255])  coupled to the second contact plugs, respectively (410a/410c coupled to 400a/400c respectively);  	wherein the first interconnection lines and the second interconnection lines are located at the same vertical level from the substrate (410d/410b are in the same vertical level as 410a/410c from substrate 200).	Claim 13, Lee discloses (see Annotated Fig. 1 above and Figs. 2-3) the device of claim 12, wherein the first interconnection lines electrically connected to the first electrodes of the first electrode structure (410d/410b would be connected to 1st of Fig. 1) are electrically separated from the first and second electrodes of the second electrode structure (410d/410b would be electrically separated from 2nd 170a-g).	Claim 14, Lee discloses (Annotated Fig. 1 below and Figs. 2-3) a three-dimensional semiconductor memory device, comprising: 100, substrate, Para [0065]) including a cell array region (I, cell region, Para [0066]) and a connection region (II, extension region, Para [0066]); 	an electrode structure (1st, structure of 170s, gate lines, Para [0065]) comprising first and second electrodes (1st and 2nd comprise electrodes 170a-g)  alternatingly and vertically stacked on the substrate (170a-g are alternately and vertically stacked on 100),, 
	wherein the electrode structure has a stair-step structure on the connection region (1st has stair-step structure on II region), wherein each of the first and second electrodes comprises: 	electrode portions provided on the cell array region to extend in a first direction (portions of 170a-g on I region that extend in 3RD Direction) and to be spaced apart from each other in a second direction perpendicular to the first direction (170a-g are spaced apart from each other in 2ND Direction which is perpendicular to 3RD Direction); 	an electrode connecting portion (175, first connecting portion, Para [0087])  provided on the connection region to extend in the second direction (175 provided in right II to extend in 2ND Direction, Para [0087] – [0088]) and to horizontally connect the electrode portions to each other (175 connects 170 portions in 2ND Direction to one another); and 	at least one protrusion extending from the electrode connecting portion in the first direction (portion of 170s that extend from 175 in 3RD Direction, hereinafter “protrusion”). 	Lee does not explicitly disclose each of the first electrodes having a first pad region and each of the second electrodes having a second pad region, first contact plugs coupled to the first pad regions of the first electrodes, respectively; 	second contact plugs coupled to the second pad regions of the second electrodes, respectively; 	first interconnection lines coupled to the first contact plugs, respectively; and 	second interconnection lines coupled to the second contact plugs, respectively,
270b-g where 400 and 440 are connected in 1st and 2nd , hereinafter “pad1” and pad2” respectively) 	first contact plugs coupled to the first pad regions (for example 400d/400b would be coupled to pad1 in IIb region) of the first electrodes, respectively; 	second contact plugs coupled to the second pad regions (for example 400a/400c would be coupled to pad2 in IIa region) of the second electrodes, respectively; 	first interconnection lines (410d/410b, word line wiring, Para [0255]) coupled to the first contact plugs (410d/410b coupled to 400d/400b), respectively; and 	second interconnection lines (410a/410c, word line wiring, Para [0255])  coupled to the second contact plugs (410a/410c coupled to 400a/400c), respectively,	wherein the first pad regions of the first electrodes (pad1) are arranged along the first direction and the second pad regions of the second electrodes (pad2) are arranged along the first direction (pad1 and pad2 extend in 3RD Direction), wherein the first pad regions of the first electrodes are adjacent to the  second pad regions of the second electrodes in the second direction (as can be seen from Fig. 53, parts of 440 corresponding to pad1 and pad2 respectively would be adjacent to each other in 2ND Direction).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the word line contacts to the gate lines as they are necessary structures for providing power to each gate line.	As a result Lee discloses the protrusion of each of the first electrodes comprising an end portion serving as the first pad region (protrusion of 170s in Fig. 1 would be pad 1in IIb region of Fig. 58 as it is exposed), the protrusion of each of the second electrodes comprising an end portion serving as the second pad region (protrusion of 170s in Fig. 1 would be pad2 in IIa region of Fig. 58 as it is exposed), and the first and second interconnection lines are located at the same vertical level from the substrate (Fig. 58, 410d/410b and 410a/410c are located at same vertical level from 200).


    PNG
    media_image1.png
    879
    837
    media_image1.png
    Greyscale
	Claim 15, Lee discloses (see Annotated Fig. 1 above and Figs. 2-3) the device of claim 14, wherein each of the electrode portions of the first and second electrodes has a first width in the second direction (portion has width in 2ND Direction, hereinafter “width”), andIn re: Chang-Sup Lee et al.Application No. 16/837,169Filed: April 1, 2020 Page 4 of 8a distance between the first and second contact plugs adjacent to each other in the second direction is greater than the first width (distance between adjacent 400s of Fig. 58 in 2ND Direction would be greater than width).
	Claim 17, Lee discloses (see Annotated Fig. 1 above and Figs. 2-3) the device of claim 14, wherein the protrusions of each of the first electrodes are extended from the electrode connecting portion by a first length (protrusion extend from 175 by a first length, hereinafter “length”).
Claim 19, Lee discloses (see Annotated Fig. 1 above and Figs. 2-3) the device of claim 14, wherein the connection region comprises first and second connection regions spaced apart from each other with the cell array region interposed therebetween (II region has left II region and right II region with I region in between as shown in Fig. 1) in the first direction (3RD Direction), 	the first pad regions of the first electrodes are provided on the first and second connection regions the second pad regions of the second electrodes are provided on the first and second connection regions (pads of 170a-g would be provided on left II and right II),	the first contact plugs are provided on the first connection region, and the second contact plugs are provided on the second connection region (Fig. 58 first and second 400s are connected respective electrodes in regions labeled IIa and IIb).	Claim 20, Lee discloses (see Annotated Fig. 1 above and Figs. 2-3) the device of claim 19, wherein each of the electrode connecting portions of the first electrodes comprises a first electrode connecting portion, which is provided on the first connection region to horizontally connect the electrode portions to each other , and a secondIn re: Chang-Sup Lee et al.Application No. 16/837,169Filed: April 1, 2020 Page 7 of 8electrode connecting portion, which is provided on the second connection region to horizontally connect the electrode portions to each other (since connection regions II are symmetrical each region would have a connection portion 175 for the electrodes 170a-170g, Para [0087] – [0088]).
Allowable Subject Matter
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, 	Regarding Claim 5, wherein the protrusions of each of the first electrodes comprises a first protrusion, which is exposed by the second electrodes positioned thereon, and a second protrusion, which is overlapped with the protrusions of the second electrodes when viewed in a plan view.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819